ORDER

PER CURIAM.
Timothy Ashlock appeals the final award of the Labor and Industrial Relations Commission (“Commission”) denying him compensation from Container Disposal (“Employer”) for alleged work-related in*571juries. The Commission, which affirmed and adopted the findings of the Administrative Law Judge, determined that Employer was exempt from the Workers’ Compensation Act (“Act”) because it did not employ five or more employees at any one time, had not elected to become subject to the provisions of the Act, and was not a construction industry employer as provided for in section 287.030.1(8) RSMo 1994.
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. The award is supported by substantial and competent evidence in the record and is not against the weight of the evidence. An extended opinion would have no precedential value. We have, however, furnished the parties with a memorandum for their information only, setting forth the reasons for this order. We affirm the judgment pursuant to Rule 84.16(b).